Case: 20-1881   Document: 52     Page: 1   Filed: 04/08/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                     INVT SPE LLC,
                        Appellant

                            v.

 APPLE INC., HTC CORPORATION, HTC AMERICA,
              INC., ZTE (USA) INC.,
                     Appellees
              ______________________

                       2020-1881
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 01476.
                  ______________________

                  Decided: April 8, 2021
                 ______________________

    JOHN K. HARTING, Robins Kaplan LLP, Minneapolis,
 MN, argued for appellant. Also represented by BRENDA L.
 JOLY, CYRUS ALCORN MORTON, CHRISTOPHER SEIDL.

    PAUL R. HART, Erise IP, P.A., Greenwood Village, CO,
 argued for all appellees. Appellee Apple Inc. also repre-
 sented by ADAM PRESCOTT SEITZ, Overland Park, KS.

    STEPHEN S. KORNICZKY, Sheppard, Mullin, Richter &
Case: 20-1881     Document: 52     Page: 2    Filed: 04/08/2021




 2                                  INVT SPE LLC   v. APPLE INC.



 Hampton LLP, San Diego, CA, for appellees HTC Corpora-
 tion, HTC America, Inc. Also represented by MARTIN
 BADER, ERICKA SCHULZ.

     JOHN PETER SCHNURER, Perkins Coie LLP, San Diego,
 for appellee ZTE (USA) Inc. Also represented by KEVIN
 PATARIU.
                 ______________________

     Before PROST, Chief Judge, PLAGER and CHEN, Circuit
                           Judges.
 PER CURIAM.
      INVT SPE LLC appeals from the final written decision
 of the Patent Trial and Appeal Board (Board), holding that
 all six claims of U.S. Patent No. 7,764,711 (the ’711 patent)
 are unpatentable as obvious in light of the combined teach-
 ings of Paulraj, 1 Walton, 2 and Huang. 3 See Apple Inc. v.
 INVT SPE LLC, No. IPR2018-01476, 2020 WL 1808193
 (P.T.A.B. Apr. 8, 2020). We have reviewed the record and
 see no error in the Board’s unpatentability findings. Under
 the broadest reasonable interpretation standard, 4 the


      1   U.S. Patent No. 6,067,290.
      2   U.S. Patent No. 7,095,709.
     3    Howard Huang et al., Achieving High Data Rates
 in DCMA Systems using BLAST Techniques, IEEE GLOBAL
 TELECOMMUNICATIONS CONFERENCE – GLOBECOM ’99 2316
 (1999).
     4    See 37 C.F.R. § 42.100(b) (2018). The U.S. Patent
 and Trademark Office recently amended this regulation to
 require the Board to apply the claim construction standard
 articulated in Phillips v. AWH Corp., 415 F.3d 1303 (Fed.
 Cir. 2005) (en banc), to IPR petitions filed on or after No-
 vember 13, 2018. See Changes to the Claim Construction
 Standard for Interpreting Claims in Trial Proceedings Be-
 fore the Patent Trial and Appeal Board, 83 Fed. Reg. 51,340
Case: 20-1881       Document: 52   Page: 3    Filed: 04/08/2021




 INVT SPE LLC   v. APPLE INC.                                3



 claims do not exclude the possibility in which the “plurality
 of data items,” like the “specific data item,” are subject to
 transmit diversity. See ’711 patent at claim 1. The speci-
 fication defines “specific data” to include data transmitted
 under “poor channel quality” conditions, id. at col. 3 ll. 60–
 66, and such conditions, as INVT acknowledges, would dic-
 tate that “all of the data transmitted at any given time . . .
 be subject to transmit diversity,” see Appellant’s Br. 58
 (emphasis added). Rather than requiring simultaneous
 transmission of both higher and lower priority data, the
 Board’s construction merely requires that the specific data
 be of higher priority than data not needing the increased
 accuracy afforded by transmit diversity—e.g., data trans-
 mitted under good channel quality conditions. Because the
 asserted prior art combination results in using transmit di-
 versity on all data that is transmitted under poor channel
 conditions, substantial evidence supports the Board’s find-
 ings that led to its obviousness determination. Accord-
 ingly, we affirm for the reasons stated by the Board.
                           AFFIRMED




 (Oct. 11, 2018) (codified at 37 C.F.R. § 42.100(b)). Because
 the petition challenging the ’711 patent was filed before
 November 13, 2018, the broadest reasonable interpretation
 standard applies to the Board decision on appeal.